DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 utilizes the language “such as” which is indefinite.  The metes and bounds of the terminology “such as” are not defined in the specification and therefore the genus is not definite.  
Claims 15-21 recite “further comprising inhibition of the expression of an endogenous gene…”, which is a method step rather than a structural requirement.  The instant claims are compound claims and claim 15 does not recite a clear structural limitation.  The claim is indefinite because it is not clear what structure is being recited.  Claim 21 recites agents to inhibit the expression of the genes of claim 20, which are directed to a method rather than a structural requirement of the recited T cell.  Should 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1 and 7-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (PNAS, 2010, 107, 32, 13984-13990), in view of Yee et al. (PNAS, 2002, 99, 25, 16168-16173), Perret et al. (Tissue Antigens, 2008, 72, 3, 187-194), Yao et al. (Cancer J, 2014, 20(4), 262-264), and Themeli et al. (CA 2908668 A1).
It is noted that claims 7-11, 13, and 14 are directed to the transgene encoding an engineered antigen specific receptor of claim 1, which is optional.  Therefore, the claims are directed to an optional structure that is not required to be taught in the art.
Claims 15-21 recite “further comprising inhibition of the expression of an endogenous gene…”, which is a method step rather than a structural requirement.  The instant claims are compound claims and claim 15 does not recite a clear structural limitation.  Claim 21 recites agents to inhibit the expression of the genes of claim 20, which are directed to a method rather than a structural requirement of the recited T cell.  For purposes of the instant rejection, the claims are interpreted as requiring the T cell to comprise a gene knockout of the TCR gene, HLA gene, or immune checkpoint gene.  It is noted that the mechanism that this is achieved is not relevant (product by process), but rather the resultant structure is the topic of the instant rejection. The TCR gene, HLA 
Ueda et al. teach MNK1 and MNK2 knockouts and teach resultant delay in tumor development.  
Yee et al. teach adoptive T cell therapy using antigen-specific CD8+ T cell clones for the treatment of patients with melanoma.  Yee et al. teach that adoptive T cell therapy, involving the ex vivo selection and expansion of antigen-specific T cell clones, provides a means of augmenting antigen-specific immunity without the in vivo constraints that can accompany vaccine-based strategies.  We demonstrate that the adoptively transferred T cell clones persist in vivo (abstract, title).
Therefore, it would have been obvious to utilize a T cell for the MNK1 and MNK2 knockouts of Ueda et al. with an expectation of the CD8+ T cell benefits taught by Yee et al.
Selection of a specific type of human T cell types is considered to be a matter of design choice. Perret et al. teach that CD62L+ preferentially reside in lymphoid tissues and have enhanced survival and proliferative potential compared with Tem.  They also provide a reservoir of antigen-specific T cells, ready to expand and replenish the periphery upon secondary challenge (page 189).  Perret et al. teach that the expression of CD62L, in particular, was found to be essential for the migration of adoptively transferred T cells to the LN and spleen, and for the improved protective immunity against tumors mediated by Tcm (page 191).  Therefore, these cells would be an obvious selection for T cell therapy.

Yao et al. teach that therapy targeting PD-1 pathway has emerged as a promising strategy for treatment of cancer and that PD-1 is upregulated on T lymphocytes (page 262).  Therefore, one would reasonably expect including a PD-1 knockout to be successful for cancer therapy combined with the T cell comprising a MNK1/MNK2 knockout, as each were known cancer therapies in T cells.
Themeli et al. teach methods for generating T cells from pluripotent stem cells for tumor targeting in a HLA independent manner (abstract).  Therefore, it would have been obvious to knock out HLA in order to enhance HLA independent tumor targeting of the T cell. Themeli et al. teach that the HLA-independent manner provides T cell function activity including inhibition of tumor growth.  Themeli et al. teaches reduced or undetectable cell surface expression of HLA class I molecules. Additionally, Themeli et al. teaches that the T cell does not express a TCR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635